Citation Nr: 1434836	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-45 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1981 to December 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2009, the Veteran appeared and provided testimony during a formal RO hearing.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in October 2012 and was remanded for further development, including providing an additional VA examination.  The Board finds the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also remanded in the October 2012 decision was the issue of entitlement to service connection for residuals of dental trauma.  This issue was granted by a subsequent rating decision in May 2013.  Because the grant of service connection constitutes a full grant of all issues sought on appeal, the issue of entitlement to service connection for residuals of dental trauma is no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran did not have compensable hearing loss in his right ear at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable initial rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable initial rating for his service-connected right ear hearing loss.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Under VA regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.

When rating unilateral hearing loss, the regulations generally provide that the non-service connected ear will be assigned level I hearing impairment.  38 C.F.R. § 4.85(f).  However, if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, then VA regulations allow for compensation for hearing loss as if both ears were service-connected, unless the non-service connected hearing loss is the result of the Veteran's willful misconduct.  38 C.F.R. § 3.383(a)(3).

Under 38 C.F.R. § 3.385, a hearing loss for VA disability purposes is when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As will be discussed below, the evidence does not establish the Veteran had hearing loss for VA purposes in his left ear at any point during the period on appeal.  Therefore, the provisions of 38 C.F.R. § 3.383(a)(3) do not apply, and a level one hearing impairment will be assigned for the Veteran's left ear when calculating his service-connected unilateral right ear hearing loss.

The claims file includes several lay statements from the Veteran's friends and family describing his hearing loss submitted in October 2009.  For example, his friend noted the Veteran's hearing loss had gotten worse in the last few years, especially in his right ear.  His girlfriend described the Veteran's trouble hearing her, the TV, or while on the telephone.

The Veteran's friends and family are competent to report what comes to them through their senses, such as having to turn up the TV or repeat themselves due to the Veteran's loss of hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, they lack the medical training and expertise to measure the Veteran's level of hearing impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In October 2009, the Veteran was provided with a VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
45
LEFT
5
10
5
5
20

The average pure tone threshold in the Veteran's right ear was approximately 28.75 decibels.  The examiner also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 100 percent score in both ears.  The examiner opined the Veteran had mild to moderate hearing loss in his right ear.  A pure tone average threshold of 28.75 in the right ear with a 100 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  

Results from this testing reflects the Veteran's left ear hearing loss did not constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the provisions of 38 C.F.R. § 3.383(a)(3) have not been met.  Accordingly, his non-service connected left ear is assigned a level I impairment.  38 C.F.R. § 4.85(f).  

Level I ratings in both ears equates to a noncompensable rating for hearing impairment, providing evidence against the Veteran's appeal.  38 C.F.R. § 4.85, Table VII.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the examiner specifically noted the Veteran's hearing difficulty caused significant effects on his occupation, but no effects on his usual daily activities.  As such, the Board finds this examination is compliant with the Martinak requirements.
In written statements from May 2010 and June 2012 the Veteran described his hearing loss was getting worse.  

In February 2013, the Veteran was provided with an additional VA examination to measure his current hearing acuity.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
35
LEFT
10
10
15
10
25

The average pure tone threshold in the Veteran's right ear was approximately 18.75 decibels.  The examiner also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 96 percent score in both ears.  The examiner opined the Veteran had sensorineural hearing loss in his right ear.  Consistent with Martinak, the examiner opined the Veteran's right ear hearing loss did not impact his ordinary conditions of daily life, including the ability to work.

A pure tone average threshold of 18.75 in the right ear with a 96 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  Again, the Veteran's left ear hearing acuity did not meet the requirements for hearing loss for VA purposes under 38 C.F.R. § 3.385, and therefore the provisions of 38 C.F.R. § 3.383(a)(3) have not been met.  Accordingly, his non-service connected left ear is again assigned a level I impairment.  38 C.F.R. § 4.85(f).  Level I ratings in both ears again equates to a noncompensable rating for hearing impairment, providing additional evidence against the Veteran's appeal.  38 C.F.R. § 4.85, Table VII.

The medical records do not reflect the Veteran had any additional audiometric testing conducted during the period on appeal.  Accordingly, the results from all the audiometric testing established the Veteran continued to have a noncompensable hearing loss under VA regulations.  Therefore, his appeal for an increased rating is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of decreased hearing acuity, especially while watching TV or talking on the phone.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged that he is unemployable on account of his right ear hearing loss.  Additionally, the most recent VA examiner specifically opined the Veteran's current right ear hearing loss did not impact his ability to work.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right ear hearing loss.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for right ear hearing loss was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, and records from the Social Security Administration have all been obtained.  The Veteran did not indicate he received any private treatment for his hearing loss.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeal for a compensable initial rating for service connection right ear hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


